Citation Nr: 0414137	
Decision Date: 06/02/04    Archive Date: 06/10/04	

DOCKET NO.  98-13 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear. 

2.  Entitlement to service connection for a chronic right 
knee disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1997 and February 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

This case was previously before the Board in August 2001, at 
which time it was remanded for additional development.  
Subsequent to that remand, in a rating decision of December 
2003, the RO granted service connection (and a noncompensable 
evaluation) for defective hearing in the left ear.  
Accordingly, the sole issues remaining for appellate review 
are those listed on the title page of this decision.  


FINDINGS OF FACT

1.  Chronic defective hearing in the right ear is not shown 
to have been present in service, or at the present time.  

2.  A chronic right knee disorder is not shown to have been 
present in service, or at the present time.

3.  A chronic right knee disorder is not shown to be causally 
related to a service-connected disease or injury, including 
the residuals of fracture of the right ankle.  


CONCLUSIONS OF LAW

1.  Chronic defective hearing in the right ear was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  A chronic right knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

3.  A chronic right knee disorder is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA, and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument, and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the case at hand, only after the initial rating action in 
1997 did the agency of original jurisdiction (AOJ or RO) 
provide notice to the claimant regarding the duty under the 
VCAA to notify him of the evidence he must provide, and the 
evidence which the VA would obtain on his behalf.  
Specifically, a letter dated in August 2003 provided the 
veteran with the opportunity to submit evidence, notified him 
of what evidence the VA had secured, what evidence was still 
required to substantiate his claim, provided notice of who 
was responsible for securing the evidence, and advised him to 
submit any information or evidence in his possession.  The 
veteran was also provided with a Statement of the Case in 
August 1998, and Supplemental Statements of the Case in 
March, June, and November 1999, March 2001, and January 2004, 
apprising him of VA actions and pertinent laws in this case.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide notice until after a claimant has already 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or 
her to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. at 421-22.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. at 422 ("the Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")   

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and, as such, it is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in § 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis, 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board following 
the aforementioned remand, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  In the case at hand, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer, 
or before a Veterans Law Judge at the RO, or in Washington, 
D.C.  In point of fact, the veteran offered testimony in 
support of her claims at a hearing before a Hearing Officer 
in November 1998.  She has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence she needed to submit, as well as what evidence the 
VA would secure on her behalf.  The veteran was given ample 
time to respond.  Hence, notwithstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes service medical records, as well as VA 
treatment records and examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issues of service connection for right ear 
hearing loss and a right knee disorder, and "it is difficult 
to discern what additional guidance the VA could have 
provided to the veteran regarding what further evidence she 
could submit to substantiate her claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, adjudication 
of these claims poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA has not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claimant has had sufficient notice of the type 
of information needed to support his claims, and of the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by the 
applicable provisions, including the VCAA, has been satisfied 
with respect to the issues on appeal.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

At the time of a Screening Physical Examination for Army 
Recruitment in June 1979, the veteran indicated that she had 
no loss of hearing in either ear, nor were any of her joints 
painful.

A preservice audiometric examination conducted in July 1979 
revealed pure tone air conduction threshold levels, in 
decibels, in the right ear as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
EAR
20
10
10
15
25
40

On service entrance examination in July 1980, the veteran 
denied both ear problems and hearing loss, as well as bone, 
joint, or other pathology, including a "trick" or locked 
knee.  A physical examination of the veteran's lower 
extremities conducted at that time was within normal limits.  
Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, in the veteran's right ear as 
follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
EAR
25
15
15
15
20
15

No pertinent diagnoses were noted.

A service medical examination dated in August 1992 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of right knee pathology.  
Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, in the veteran's right ear as 
follows: 

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
EAR
15
15
15
20
10
10

No pertinent diagnoses were noted.  

In a service clinical record of January 1996, it was noted 
that the veteran was status post placement of an external 
fixator, and was requesting range of motion exercises for her 
right knee.  Noted at the time of evaluation was that the 
veteran had been fitted with an external fixator in December 
1995, following which she was unable to straighten her right 
knee.  Physical examination revealed 20 degrees of extension, 
with full flexion.  There was pain in the posterior knee area 
on manual stretching, though the veteran was able to extend 
to minus 10 degrees.  The clinical assessment was external 
lag, post capsule tightness, with a clinical goal of an 
increase to full extension in two weeks.

A Medical Evaluation Board Summary dated in March 1996 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of right ear hearing loss or a 
chronic right knee disorder.  

On VA orthopedic examination in December 1996, the veteran 
stated that, in July 1994, she had fallen, fracturing her 
right ankle, and hurting her right knee and both hands.  
According to the veteran, her right knee now ached when she 
stood for more than 30 minutes.  Physical examination of the 
veteran's right knee showed no evidence of swelling, warmth, 
tenderness, crepitance, or effusion.  The veteran's right 
knee was stable, and there was no joint line tenderness.  
Range of motion measurements showed 0 degrees of extension, 
and 131 degrees of flexion.  Radiographic studies of the 
veteran's right knee were within normal limits.  The 
pertinent diagnosis was normal examination of the right knee.

On VA audiometric examination in January 1997, the veteran 
complained of difficulty hearing a speaker when the speaker 
was not facing her, or if the environment was "noisy."  
Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, in the veteran's right ear as 
follows:

HERTZ
500
1000
2000
3000
4000
RIGHT EAR
10
15
15
15
20

The Word Recognition Score for Maryland CNC test stimuli in 
the veteran's right ear was 98 percent.  The pertinent 
diagnosis was hearing within normal limits in the right ear.  

On VA otologic examination in January 1997, it was noted that 
the veteran had been referred for audiometric examination 
with complaints of tinnitus and difficulty hearing.  The 
pertinent diagnoses were no active ear disease, and normal 
audiometric examination.

On VA orthopedic examination in September 1998, the veteran 
complained of a dull, throbbing aching in her right knee 
which, on occasion, grew in intensity.  According to the 
veteran, this aching was frequently accompanied by a feeling 
of weakness, stiffness, and easy fatigability, as well as a 
lack of endurance.  

Physical examination revealed a full range of motion of the 
veteran's right knee.  There was some pain on patellofemoral 
grind test bilaterally, though with no instability.  Both the 
collateral and cruciate ligaments were within normal limits, 
and there was no evidence of any increased heat, or of 
swelling and effusion.  Radiographic studies of the veteran's 
right knee were unremarkable.  The pertinent diagnosis was 
patellofemoral arthritis of both knees.  

On VA audiometric examination in October 1998, the veteran 
complained of difficulty hearing if a speaker was not facing 
her, or if the environment was noisy.  Audiometric testing 
was consistent with hearing sensitivity within normal limits 
and a Word Recognition Score of 90 percent in the veteran's 
right ear.  

On VA otologic examination, likewise conducted in October 
1998, the veteran complained of difficulty hearing.  Physical 
examination of the veteran's right ear was essentially 
unremarkable.  Audiometric examination showed hearing normal 
on both sides.  The pertinent diagnosis was bilateral normal 
audiometric examination.  

During the course of an RO hearing in November 1998, the 
veteran offered testimony regarding the nature and etiology 
of her claimed ear and knee disabilities.

On VA orthopedic examination in late October 2002, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  That review revealed that, in December 1996, 
a VA examination of the veteran's right knee was normal.  In 
September 1998, another VA examination reportedly revealed 
the presence of patellofemoral grinding in both knees.  

When questioned, the veteran stated that, in 1994, she had 
fallen, sustaining an open fracture of her right ankle.  
Reportedly, at that same time, the veteran injured her right 
knee.  According to the veteran, the pain in her right knee 
had persisted up to the present time.  That pain apparently 
occurred in cold rainy weather, as well as with excessive 
standing or walking.  Also noted was occasional swelling of 
the right knee. 

On physical examination, the veteran ambulated with a mild 
limp.  However, she was able to perform a deep knee bend.  
Further examination revealed no evidence of effusion, 
tenderness, or instability of either knee.  Nor was there any 
crepitus or pain on patellofemoral rubbing in either knee.  
Range of motion of the veteran's right knee was from 0 to 
140 degrees with no pain.  Radiographic studies of the right 
knee conducted in February 2001 were reported as 
unremarkable.  The pertinent diagnosis was no abnormality of 
the right knee.  

On VA audiometric examination in November 2002, the veteran 
complained of decreased hearing.  Reportedly, while in the 
military, the veteran had served as a supply clerk, where she 
experienced "significant" noise exposure due to airplane 
noise on the flight deck, and heavy equipment noise in a 
warehouse. 

Audiometric testing revealed pure tone air conduction 
threshold levels, in decibels, in the veteran's right ear as 
follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
EAR
15
15
10
15
10

Speech discrimination testing utilizing the Maryland CNC 
recorded word lists resulted in a score of 94 percent in the 
veteran's right ear.  The pertinent diagnosis was normal 
hearing configuration.  

On VA otologic examination, likewise conducted in November 
2002, the veteran complained of difficulty hearing.  A 
physical examination of the veteran's ears was unremarkable, 
with no clinical evidence of active ear disease in the 
external, middle, or inner ear.  The audiometric examination 
was described as normal.  The pertinent diagnosis was normal 
audiometric examination.

Analysis

The veteran in this case seeks service connection for 
defective hearing in the right ear, as well as for a chronic 
right knee disability.  In that regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis, or an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2003).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Finally, 
where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, a veteran may be compensated for 
the degree of disability, but only that degree, which is over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Regarding the veteran's claim of service connection for right 
ear hearing loss, the Board notes that, for the purpose of 
applying the laws administered by the VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

In the case at hand, service medical records fail to document 
the existence of a chronic right ear hearing loss.  While on 
preservice audiometric testing in July 1979, there were 
present a number of somewhat elevated pure tone thresholds in 
the veteran's right ear, as of the time of a service entrance 
examination in July 1980, hearing in the veteran's right ear 
was essentially within normal limits.

The Board acknowledges that, at the time of the 
aforementioned service entrance examination, there was 
present a single 25-decibel threshold at 500 Hertz in the 
veteran's right ear, indicative of an apparent, though 
minimal, hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, as of the time of a subsequent service 
audiometric examination in August 1992, that threshold, and 
all remaining thresholds in the veteran's right ear, were 
well within normal limits.  Significantly, at no time during 
the veteran's period of active military service did she 
receive a diagnosis of defective hearing in the right ear.  

The Board observes that, on VA audiometric examination in 
January 1997, hearing in the veteran's right ear was entirely 
within normal limits, as measured both by pure tone 
thresholds, and word recognition testing.  In fact, the 
earliest clinical indication of the possible presence of 
defective hearing in the veteran's right ear is revealed by a 
VA audiometric examination in October 1998, two years 
following the veteran's discharge from service, at which time 
there was present a word recognition score of 90 percent in 
the veteran's right ear.  Significantly, at that time, the 
veteran was described as exhibiting normal hearing 
sensitivity in her right ear.  Moreover, as of the time of a 
recent VA audiometric examination in November 2002, the 
veteran was once again described as exhibiting normal hearing 
in the right ear, as demonstrated both by pure tone 
thresholds, and a speech recognition score of 94 percent. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Based on the aforementioned, and in the absence of 
demonstrated evidence of a chronic right ear hearing loss, 
the veteran's claim for service connection for that disorder 
must be denied.

Turning to the issue of service connection for a chronic 
right knee disorder, the Board notes that service medical 
records are entirely negative for evidence of any such 
disability.  While on one occasion in service, the veteran 
complained of an inability to straighten her right knee, this 
was because she had recently been fitted with an external 
fixator device as part of treatment for an unrelated medical 
problem.  As of the time Medical Evaluation Board proceedings 
in March 1996, there was no indication that, at any time 
during service, the veteran suffered from a chronic 
disability of her right knee.  Moreover, on VA orthopedic 
examination in December 1996, shortly following the veteran's 
discharge from service, her right knee was described as 
within normal limits.  

The Board acknowledges that, on VA orthopedic examination in 
September 1998, the veteran received a diagnosis of 
patellofemoral arthritis in both knees.  However, clinical 
findings obtained at that time were essentially normal, with 
no indication of the diagnosed arthritis.  More specifically, 
the veteran's right knee displayed a full range of motion, 
with no instability, and normal collateral and cruciate 
ligaments.  No increased heat or swelling was in evidence, 
nor was any effusion present.  While on patellofemoral 
grinding test, some pain was in evidence, radiographic 
studies were described as "unremarkable."  As of the time of 
a recent VA orthopedic examination in October 2002, there was 
no evidence of effusion, or of any tenderness or instability 
of either of the veteran's knees.  Nor was any crepitus or 
pain present on patellofemoral rubbing.  Range of motion of 
both knees was from 0 to 140 degrees, with no pain.  
Radiographic studies dating from February 2001 were described 
as unremarkable, and the pertinent diagnosis was "no 
abnormality of the right knee."  

The veteran argues that her current right knee disability is, 
in fact, proximately due to and/or the result of her service-
connected right ankle disorder.  However, as noted above, as 
of the time of the most recent VA orthopedic examination in 
October 2002, there was no evidence that the veteran suffered 
from a chronic right knee disability of any kind. 

The Board does not doubt the sincerity of the veteran's 
testimony offered during the course of a hearing before a 
Hearing Officer in November 1998.  However, that testimony, 
in and of itself, does not provide a persuasive basis for a 
grant of the benefits sought in light of the evidence as a 
whole.  Absent evidence of a chronic right ear hearing loss 
or chronic right knee disability which is in some way related 
to service, the veteran's claims for service connection for 
those disabilities must be denied.  


ORDER

Service connection for defective hearing in the right ear is 
denied.

Service connection for a chronic right knee disorder is 
denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



